                                      Case 2:16-cv-01413-JAD-BNW Document 149 Filed 04/20/20 Page 1 of 4



                                  1 Robert J. Cassity                                  Amy J. Oliver (Utah #8785)
                                    Nevada Bar No. 9779                                admitted pro hac vice
                                  2 David J. Freeman                                   OliverA@sec.gov
                                    Nevada Bar No. 10045                               Daniel J. Wadley (Utah #10358)
                                  3 HOLLAND & HART LLP                                 admitted pro hac vice
                                    9555 Hillwood Drive, 2nd Floor                     WadleyD@sec.gov
                                  4 Las Vegas, NV 89134                                James J. Thibodeau (Utah #15473)
                                    Phone: (702) 669-4600                              admitted pro hac vice
                                  5 Fax: (702) 669-4650                                ThibodeauJ@sec.gov
                                    Email: bcassity@hollandhart.com                    Attorneys for Plaintiff
                                  6         dfreeman@hollandhart.com                   Securities and Exchange
                                                                                       Commission
                                  7 Thomas Sporkin (Admitted Pro Hac Vice)             Salt Lake Regional Office
                                    Timothy J. Coley (Admitted Pro Hac Vice)           351 South West Temple
                                  8 Buckley LLP                                        Suite 6.100
                                    2001 M Street NW, Suite 500                        Salt Lake City, UT 84101-1950
                                  9 Washington DC 20036                                Tel.: (801) 524-5796
                                    Tel: (202) 349-8000                                Fax: (801) 524-3558
                                 10 Fax: (202) 349-8080
                                    Email: tsporkin@buckleyfirm.com                    Attorneys for Plaintiff Securities
                                 11          tcoley@buckleyfirm.com                    and Exchange Commission
                                 12 Thomas E. Littler, Esq. (Admitted Pro Hac Vice)
                                    341 W. Secretariat Dr.
9555 Hillwood Drive, 2nd Floor




                                 13 Tempe, AZ 85284
   HOLLAND & HART LLP

    Las Vegas, NV 89134




                                    Email: telittler@gmail.com
                                 14
                                    Attorneys for Defendants Hemp, Inc.,
                                 15 Bruce J. Perlowin, Barry K. Epling,
                                    Ferris Holding, Inc. and Hobbes Equities Inc.
                                 16
                                                               UNITED STATES DISTRICT COURT
                                 17
                                                                       DISTRICT OF NEVADA
                                 18
                                    SECURITIES AND EXCHANGE                         CASE NO.: 2:16:-cv-01413-JAD-BNW
                                 19 COMMISSION

                                 20                      Plaintiff,                     STIPULATION AND ORDER TO
                                      v.                                               EXTEND JOINT PRETRIAL ORDER
                                 21                                                              DEADLINE
                                    HEMP, INC. a Colorado Corporation; BRUCE                   (Third Request)
                                 22 J. PERLOWIN, an individual; BARRY K.
                                    EPLING, an individual; JED M. PERLOWIN,
                                 23 an individual; FERRIS HOLDING, INC., a
                                    private Nevada Corporation; HOBBES
                                 24 EQUITIES INC., a private Nevada Corporation;
                                    DIVERSIFIED INVESTMENTS LLC, a private
                                 25 Nevada Limited Liability Company; and
                                    QUANTUM ECONOMIC PROTOCOLS LLC,
                                 26 a private Nevada Limited Liability Company,

                                 27                      Defendants.
                                 28                                                1
                                       9106249_1
                                      Case 2:16-cv-01413-JAD-BNW Document 149 Filed 04/20/20 Page 2 of 4



                                  1            Pursuant to LR IA 6-1, Plaintiff and Certain Defendants, 1 by and through their attorneys
                                  2    of record, stipulate as follows:
                                  3            1.     On October 26, 2017 and November 2, 2017, Plaintiff filed two motions for the
                                  4    imposition of sanctions against Bruce J. Perlowin, Barry K. Epling, Ferris Holding Inc., Hobbes
                                  5    Equities, Inc., and Bruce Perlowin (respectively, ECF Nos. 92, 97) (together, the “Sanctions
                                  6    Motions”). These Defendants opposed the Sanctions Motions. (ECF Nos. 108, 109).
                                  7            2.     On May 10, 2018, Magistrate Judge Leen presided over an evidentiary hearing on
                                  8    the Sanctions Motions.
                                  9            3.     On May 2, 2019, Magistrate Judge Leen issued an Order (the “May 2, 2019 Order”)
                                 10    containing her findings and recommendation that Plaintiff’s Sanctions Motions be granted in part
                                 11    (ECF No. 141).
                                 12            4.     On May 16, 2019, Certain Defendants filed a partial objection to Magistrate Leen’s
9555 Hillwood Drive, 2nd Floor




                                 13    May 2, 2019 Order (ECF No. 144), and on May 30, 2019, Plaintiff filed a response (ECF No. 146).
   HOLLAND & HART LLP

    Las Vegas, NV 89134




                                 14            5.     On March 31, 2020, the Court entered an Order overruling Certain Defendants’
                                 15    objection and modifying Magistrate Leen’s May 2, 2019 Order (ECF No. 147).
                                 16            6.     Pursuant to LR 26-1(b)(5), the deadline for filing the parties’ joint pretrial order is
                                 17    30 days after a decision is issued on pending dispositive motions or further court order.
                                 18            7.     On October 26, 2018, the parties filed a stipulation seeking a 60-day extension for
                                 19    the filing of the joint pretrial order from the date that the magistrate judge’s finding and
                                 20    recommendation was issued. (ECF No. 137), which the Court granted (ECF No. 138).
                                 21            8.     On May 10, 2019, the parties filed a second stipulation seeking a 60-day extension
                                 22    for the filing of the joint pretrial order from the ruling on Certain Defendant’s objections to
                                 23    Magistrate Leen’s May 2, 2019 Order. (ECF No. 142). The Court granted this stipulation on May
                                 24    13, 2019. (ECF No. 143).
                                 25            9.     Under the operative schedule, the parties’ joint pretrial order currently is due on
                                 26
                                       1
                                 27     “Certain Defendants” are: Hemp, Inc., Bruce J. Perlowin, Barry K. Epling, Ferris Holding, Inc.
                                       and Hobbes Equities Inc.
                                 28                                                     2
                                       9106249_1
                                      Case 2:16-cv-01413-JAD-BNW Document 149 Filed 04/20/20 Page 3 of 4



                                  1    June 1, 2020.
                                  2             10.    The parties hereby stipulate to a further 60-day extension for the deadline of the
                                  3    joint pretrial order until July 31, 2020.
                                  4             11.    This is the parties’ third request for an extension of time to file the joint pretrial
                                  5    order.
                                  6             12.    The reasons warranting additional time to file the joint pretrial order are as follows:
                                  7             a.     In light of disruption to the parties’ and counsel’s operations due to the COVID-19
                                  8    pandemic, the requested extension of time would permit the parties additional time to address these
                                  9    issues prior to the submitting the joint pretrial order.
                                 10             b.     In addition, counsel for Certain Defendants, Timothy J. Coley, will be taking
                                 11    temporary family leave to attend to the birth of his child, and the requested extension would help
                                 12    accommodate that leave.
9555 Hillwood Drive, 2nd Floor




                                 13             c.     No trial date has been set in this matter.
   HOLLAND & HART LLP

    Las Vegas, NV 89134




                                 14             d.     Counsel for the parties have conferred regarding these requested extensions, as well
                                 15    as the reasons supporting the requested extension, and they agree that the requested extension is
                                 16    an appropriate and efficient means of resolving the parties’ scheduling and briefing concerns.
                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24    ///
                                 25    ///
                                 26    ///
                                 27    ///
                                 28                                                       3
                                       9106249_1
                                      Case 2:16-cv-01413-JAD-BNW Document 149 Filed 04/20/20 Page 4 of 4



                                  1            e.       Counsel for the SEC joins in and has no objection to this joint request.
                                  2                IT IS SO STIPULATED.
                                  3    DATED: April 17, 2020.
                                  4
                                         /s/ Robert J. Cassity                                   /s/ Amy J. Oliver____________
                                  5     Robert J. Cassity, Esq.                                  Amy J. Oliver (Utah #8785)
                                        David J. Freeman, Esq.                                   admitted pro hac vice
                                  6     HOLLAND & HART LLP                                       OliverA@sec.gov
                                        9555 Hillwood Drive, 2nd Floor                           Daniel J. Wadley (Utah #10358)
                                  7                                                              admitted pro hac vice
                                        Las Vegas, Nevada 89134
                                                                                                 WadleyD@sec.gov
                                  8                                                              James J. Thibodeau (Utah #15473)
                                        Thomas Sporkin (Admitted Pro Hac Vice)                   admitted pro hac vice
                                        Timothy J. Coley (Admitted Pro Hac Vice)                 ThibodeauJ@sec.gov
                                  9     Buckley LLP                                              Attorneys for Plaintiff
                                        2001 M Street NW, Suite 500                              Securities and Exchange
                                 10     Washington DC 20036                                      Commission
                                        Email: tsporkin@buckleyfirm.com                          Salt Lake Regional Office
                                 11             tcoley@buckleyfirm.com                           351 South West Temple
                                 12                                                              Suite 6.100
                                        Thomas E. Littler, Esq. (Admitted Pro Hac Vice)          Salt Lake City, UT 84101-1950
9555 Hillwood Drive, 2nd Floor




                                        341 W. Secretariat Dr.                                   Tel.: (801) 524-5796
                                 13     Tempe, AZ 85284
   HOLLAND & HART LLP




                                                                                                 Fax: (801) 524-3558
    Las Vegas, NV 89134




                                        Email: telittler@gmail.com
                                 14
                                                                                                 Attorneys for Plaintiff Securities
                                        Attorneys for Defendants Hemp, Inc., Bruce J.            and Exchange Commission
                                 15     Perlowin, Barry K. Epling, Ferris Holding, Inc.
                                        and Hobbes Equities Inc.
                                 16

                                 17

                                 18                                                   IT IS SO ORDERED:

                                 19

                                 20
                                                                                      U.S. DISTRICT/MAGISTRATE JUDGE
                                 21
                                                                                      DATED:      April 20, 2020.
                                 22

                                 23
                                       14513016_v1
                                 24

                                 25

                                 26

                                 27

                                 28                                                      4
                                       9106249_1
